Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Masayuki et al. JP 2004-045461.
Masayuki et al. JP 2004-045461 (cited by applicant, machine translation attached) teaches in example 1, a quartz substrate which was cleaned with hydrofluoric acid, ultrapure water, KOH and then ultrapure water, followed by washing /rinsing in flowing pure water and then subjected to steam/vapor of isopropyl alcohol.  This left 4.82 mg/m2 of carbon on the surface of the quartz substrate. This was then coated with a Cr film and a CrO film with a combined thickness of 100 nm. A 400 nm thick coating of an i-line resist was then coated on this, exposed, and developed and the resulting pattern was used to etch the Cr/CrO bilayer. The result was an inverse taper shape in the Cr/CrO. [0037-0038]. Examples 2 was treated similarly, by the amount of carbon on the quartz substrate surface was 7/31 mg/m2.  The etched Cr/CrO had a vertical cross-section. [0039-0040]. Examples 3, used a stem of C5H2F10 and left 10.31 mg/m2 of carbon on the surface.  The etched Cr/CrO had a skirt/tapered profile [0041-0042]. Example 5 uses n-C16H34 as the carbon source and yielded a skirt/tapered profile [0043-0044]. The cross-sectional shape of the etched pattern can be controlled by adjusting the carbon amount on the substrate surface [0021,0023]. The carbon content can be controlled without using organic solvent by spin drying the substrate. The carbon content can be 3.00 mg/m2 or less [0030-0031]. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kacer et al. CS 273791
Kacer et al. CS 273791 (machine translation attached) describes a glass mask substrate which was rinsed in a combination of water and rectified acetone or trichloroethylene.  This was then coated with Al, Ni or both and a positive or negative resist coated on the mask blank (original at page 1, paragraph 8). 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Alekseevich RU 2319189
Alekseevich RU 2319189 (machine translation attached) in example 1 teaches a glass plate/substrate which is cleaned and then rinsed in deionized water and dried in isopropyl alcohol.  A light shielding layer was then coated using the decomposition of iron pentacarbonyl (pages 3-4 in original)


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Alekseevich RU 2308179
Alekseevich RU 2308179 (machine translation attached) in the example 1200x 600 mm glass plate/substrate which are polished on both sides, given a preliminary wash, a finish washing in a bath of acetic acid, a second bath of deionized water and three baths of isopropyl alcohol and then sputtered with Cr to a thickness giving an optical density of 2.8 (pages 4-5 of original).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hanaoka et al. JP 2012-137676, as evidenced by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
Hanaoka et al. JP 2012-137676 in example 1-1, polishes a glass substrate, immerses the in hydrofluoric acid, spin cleans in pure water and spin dries the result. The inventive substrates were then washed with pure water with ultrasonic wave of 1.6 MHz applied [0060-0065]. These substrates were then coated with 69 nm of MoSiN by reactive sputtering in Ar/N2 and then a CrON/CrN/CrOCN trilayer [0075-0077]. 
Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998) describes organic material removal in ultrapure water systems using an organic removal resin which is used in addition to deionizing resins (page 1). The TOC content was a concern for pharmaceuticals, but not microelectronic or power industries. In 1989, the SEMI guidelines considered 50 ppb TOC acceptable, with 100 ppb warranting an alert and 20 ppb was considered achievable.  In 1992, levels below 2 ppb were acceptable, 5 ppb warranting an alert and less than 1 ppb considered attainable  and less than 10 ppb being the minimum standard (page 1, table). As of 1998, the tests did not measure 100% of the TOC present (page 2/left column). Non-ionized organics are not removed to any significant extent by ion exchange processed, which is why ultrapure water systems use membrane filtration (page 3/right column)
	The position of the examiner is that Hanaoka et al. JP 2012-137676 describes the process as using “pure water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “pure water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards taught by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998). 

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Moriuchi et al. 5725971, as evidenced by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
Moriuchi et al. 5725971 polishes a quartz glass surface and then washed with water.  Cr is then sputtered to a thickness of 0.05-0.3. A resist is then coated and used to pattern the Cr layer.  After patterning the Cr layer, the resist is removed and the result cleaned and coated with an SOG phase shift film which is also patterned (19/19-20/34). 
	The position of the examiner is that Moriuchi et al. 5725971 describes the process as using “water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards taught by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998). 
Claims 1-3,5-7,9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Huang 5089361, as evidenced by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
Huang 5089361 cleans a soda lime glass substrate and rinsing it with deionized water, a Cr layer and a Cr oxide layer is then coated. This is then patterned (2/62-3/45). 
The position of the examiner is that Huang 5089361 describes the process as using “deionized water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “deionized water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards, noting that Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998) establishes that deionization does not remove un-ionized organics and that Huang 5089361 was filed in 1990, so the work was performed at beast under the 1989 SEMI standards reported by Meyers. 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Castellani et al. 4080267, as evidenced by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
Castellani et al. 4080267 in the examples describes a glass substrate which is cleaned, rinsed with di-ionized water, soaked in acetone, rinsed in alcohol and then degreased with freon TF-11 and then coated with Cr or Ti and a gold layer. A resist is coated and then used to pattern the metal layers (10/56-14/17)
The position of the examiner is that Castellani et al. 4080267 describes the process as using “deionized water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “deionized water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards, noting that Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998) establishes that deionization does not remove un-ionized organics and that Castellani et al. 4080267 was patented in 1978, prior to the 1989 SEMI standards reported by Meyers. 

Claims 1-3,5-7,9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al. JP 2004-045461 in view of Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
It would have been obvious to one skilled in the art to modify the processes of Masayuki et al. JP 2004-045461 by controlling the spin drying after the treatment with flowing pure water rather than treating with an organic solvent based upon the disclosure at [0030].  The position of the examiner is that Masayuki et al. JP 2004-045461 describes the process as using “pure water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “pure water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards taught by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).   The examiner notes that elsewhere ultrapure water is clearly described, so it seems clear that Masayuki et al. JP 2004-045461 appreciates the difference between pure water and ultrapure water. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 31, 2022